Title: Invoice from Robert Cary & Company, 10 April 1762
From: Robert Cary & Company
To: Washington, George



London 10th April 1762.

Invoice of Goods Shipped on board the Unity William Robson for Virginia on the proper acct and risque of Colo. George Washington and goes to him Consigned.


 Richd Farrer & Co. China


1 Dozn China Patty Pans [£]
. 8.  


1 Dozn Ribbed Custard Cups
. 5.  


 12 breakfast Cups 12 Saucers B[lue] & W[hite] China
.15.  


Box
. 6  


 Theoda Crowley & Co. Iron


1 Drill Plow, 1 Hoe Ditto—Fitted with Wheels Iron bound and all other Iron Work compleat
7.14. 6


Canvas & Cord
. 3.  


 Edwd Hippesley Linnen


2 pieces brown Sheeting 52/
5. 4.  


1 piece wte Irish Oznabgs qty 44 Yds 8d.
1. 9. 4


2 pieces silk handkrs. qty ea. 26/
2.12. 0


Trunk & gunnell Wr.
.10.  


1 piece of Irish Linnen 212 qty 24 yds 12½
1. 5.  


1 piece Ditto 143 qt. 25 2/
2.10.  


2 pieces ditto 134 qt. 50 3/6
8.15.  


6 yards Book Muslin 10/
3.     


1 piece Cambrick 528 35/
1.15.  


1 piece Ditto 723 100/
5.     


Trunk & Gunnell Wr.
. 6.  



 Burges Glover Linnen


8 pieces 838 Ells Oznabrig Linnen @8¼ pr Ell a board
28.16. 1


22 Ells Rolls Wrapper @4
. 7. 4


packing and Cartage
. 2. 6


 Moseley & Co. Blanketg &ca


4 pieces Dutch blanketting @72/6
14.10.  


4 dozn plaid Hose No. 4 12/
2. 8.  


4 dozn Ditto Ditto 3 11/
2. 4.  


2 dozn Ditto Ditto 1 9/
.18.  


Pack cloth & Cord for 1 Bale
. 6. 6


 Maudiet & Co. Woolen


4 pieces fine wt. welch Cotton (95 89 96 17) 297 yds @16d.
19.16.  


2 pieces Fearnought (33 & 34) 67 yds 21½
6.     


16 yds wt. Cotton for Wrapper 11
.14. 8


Canvas & Cord &ca for 1 Bale
. 6. 6


Willm Thoyts


A Still & Head 2 ⟨mutilated⟩ 14½ at 16
15.18.  


Richd Rooke


A Worm for Still of 50 Gals. 1 C 1 Q. 14 @12d.
7.14.  


Barr & plugs to secure the ends
. 1. 6


A Swan neck on Still head 0.1.10 2 oz. @16d.
2. 8. 2


 Stephen Heath Haby


 6 lb. Shoe thread @15/. 7.6 10 lb. bro: thread @18/ 15/
1. 2. 6


 ¼ Sco[tch] ditto @8/ 2 ¼ lb. ditto @16/ 4/
. 6.  


 ¼ fine ditto 20/ 5 ¼ ditto @24/ 6/
.11.  


 ¼ fine ditto 32/ 8 1 Gross fine wire buts. 3/
.11.  


 2 pi[ece]s fine diapr Tape. 2.4 4 ps. filletting @ 2/3 9/
.11. 4


 ½ dozn best fine pins. 3.6 ½ dozn midg do @ 10/ 5/
. 8. 6


 ½ dozn Caukg do @12/ 6 1 M best Londn Need[le]s 5/
.11.  


28 yds rich broad new figures 7½
.17. 6


 2 fashe Fans @2/6 5 2 four Row’d french Neck[lace]s 10/
.15.  


 2 Egrets for Do @4/8 1 Rich Satten Cloak 42/
2.10.  


 A box 5 [d.] ½ dozn Minaken P[ins] 3/6
. 3.11


 Richd Weale Cutlery


 1 Groce pln Silvd Coat buts. @6/ 6 1 doz. ditto dobrest 3d.
. 6. 3


 1 Glaziers Diamond 13 3 beaufet Corksws @6/ 1/6
.14. 6


 3 best spring ditto @12/ 3 2 pr Horse Scisrs @18/ 3/
. 6.  


 2 pr Womens ditto @12/ 2/ 1 dozn brass Thims. 4d.
. 2. 4


 Mount & Page Staty


1 Rheam Writing Paper Cut
.12. 6



½ Rheam Common Ditto uncutt
. 4.  


12 doz. Harry Cards for Export @6/
3.12.  


Francis Nalder Junr


2 dou: Glo: Cheeses 40¾ @5½
.18. 8


A Case
. 1. 6


 Cartony & Son Tea


6 lb. finest Hyson Tea @18/
5. 8.  


4 lb. finest Green Ditto 16/
3. 4.  


2 Canisters and box
. 6.  


 Davidson & Co. Sadlery


1 dozn Plow bridles @5/
3.     


1 whole hunting Whip
. 5.  


 James Laman Mustard


6 lbs. of the best flour of Mustard
. 9.  


 6 Bottles 1/6 1 Box 9d.
. 2. 3


 Davidson & Co. Sadlery


1 Neat hogskin hunting Saddle full welted, with bent Stirrups & furnr. & Oyld Leather double reined Pelham bridle, the front dble lapt Silk, with a Superfine drab coloured Housing and Saddle Cloth in one with a Silver embraidered border and a best woolen Cirsingle lined neat Leather
4.16. 6


A Portmanteau Saddle with Mail Pillion and Crupper & a pair of Mail Straps
1. 4.  


A Spare Mail Pillion with Straps & Crupper
. 3. 9


A Portmanteau 2 ft 6 long with lock
.16. 6


 Richards & Co. Hose


4 pr Womens 3d. suprfine thread @5/6
1. 2.  


4 pr ditto do India Cotton @6/
1. 4.  


4 pr ditto do fine worsted @6/
1. 4.  


Thomas Nalder Gloves


1 dozn Womens kid Mitts
1. 1.  


 ½ dozn ditto do Gloves 10/6 ½ dozn Norway doe 9/
.19. 6


 J. Etherington Isinglass


 10 lb. best Isinglass (extream dear) @10/
5. 5.  


 J. Gresham Shoes


Two pr Womens black Satten Pumps large 4s
1. 4.  


 one pr whe ditto 12 two pr Everlg ditto 13/
1. 5.  


 1 pr Callamanca do size 6s. 6.6 3 pr Calf do @4/6 13/6
1.     


Wm James Stuffs


3 ps. fustian 24 yds each @21/6
3. 4. 6


 1 ps. Linnen for Linings 23/ Trimgs of all sorts 21/
2. 4.  



Mauduit & Co.


1 piece light coloured thick Duffield 20 yds 4/8
4.13. 4


 Chas Brown Corks


20 Groce of Corks @2/
2.    


A box
. 1.  


The Chest contg the above things No. 9
.17. 6


 Benja. Kenton Porter


12 dozn fine old Porter bottled, packed and wiered @6/6
3.18.  


 A Cask 5/ Cartage, Wharfage, & Watermn 18d.
. 6. 6


 Thos Dale Beer


4 Casks of Dorsett Beer contg 41 dozn @5/6
11. 5. 6


41 dozn of Bottles @2/6
5. 2. 6


 4 Casks &ca 30/ Cartg. down &ca 12/9
2. 2. 9


 Saml Ballamy Iron


In a Cask
. 3.  


2 12 Inch Spring Stock Locks & Staples
. 8. 4


2 13 Inch Do & Do
. 9. 6


2 14 Inch Do & Do
.12. 6


 12 pr large HL Hinges @6/2 £3.14. 3 pr Sad. Irons @4d. 9/1
4. 3. 1


 6 Carpentrs broad Axes @4/ 24/ 6 best drawg kns. @18d. 9/
1.13.  


 6 large claw hamrs @1/6 9/ 6 headg Chissels @8d. 4/
.13.  


 6 Scribing do @8d. 4/ 6 broad do @10d. 5/
. 9.  


 6 firmer gouges 5d. 2/6 3 ½ Inch Augers @8d. 2/
. 4. 6


 3 ¾ Inch ditto 10d. 2/6 3 one Inch do @14d. 3/6
. 6.  


 3 Inch & ¼ ditto 18d. 4/6 6 pr Steel Car[pente]rsComp[asse]s 4d. 2/
. 6. 6


 6–2 foot box Rules 10d. 5/ 1 dozn Chalk lines 1/
. 6.  


2 dozn bright boxhandled Gimblets @1/8
. 3. 4


 6 dozn handsaw files @2/ 12/ 3 dozn pitt Saw do @2/26/6
.18. 6


 3 dozn larger ditto @3/ 9/ 1 large Iron Chafg dish 5/6
.14. 6


2 bed Cords to fill up the Cask @1/2
. 2. 4


In a Cask
. 2. 6


25 M 8d. flat point Nails 11 lb. @3/5
4. 5. 5


In a Cask
. 2. 6


22 M 10d. flat point Nails 14 lb. @4/3
4.13. 6


In a Cask
. 2. 6


 5 M 2d. Rose Nails @1/3 0.6.3 5 M 3d. ditto @1/6½0.7.8½
.13.11 1/2



 25 M 4d. ditto 4 lb. @1/8 2.1.8 10 M 6d. flat pts 7 lb.2/7½ 1.6.3
3. 7.11


 5 M 2d. brads @1/3. 6.3 5 M 3d. ditto @1/6½ 0.7.8½
.13.11 1/2


 5 M 4d. ditto @1/8 8.4 5 M 6d. ditto 2/7½ 13.1½
1. 1. 5 1/2


1 Dozn Scyth Stones 1
. 1.  


In a Bundle & Canvas
. 6  


6 best Steel Garden Spades @3/9
1. 2. 6


2 Bramble Scythes with furniture @4/6
. 9.  


 Newnham & Co. Grocery


 12 dble lo[aves sugar] 1. ⟨illegible⟩ .19 @13d.£7.1.11  12 Sing. do 0.3.1 @88/ 3.6.9
10. 8. 8


 Black pepper 12 @20d. 1 Nutts 1 9/6
1. 9. 6


 Mace ½ @16/ 8 Cloves ½ @16/ 8
.16.  


Cinnamon ½ @16/ 8
. 8.  


Best Raisins 1 Jarr 0.1.13 ⟨£⟩15 Nt 26 @64/
.14.10


Almonds in the Shells 3 pecks @6/
.18.  


 Pearl Barley 4 lb. @5d. 1s. 8d. Sago 4 lb. @2/6 10/
.11. 8


 Saloop 2 lb. 7/ 14 Figg blue 3 lb. @2/ 6/
1.     


 Powderblue 1. 2/ 2 1 Barr & Cartg. 4/3
. 6. 3


 Thos Johnson Turnery


12 Coarse Sifters
. 7.  


6 large hair brooms
.12.  


6 large blacking Balls
. 6.  


 6 Mops 6/ 6 lawn bottoms 5/
.11.  


A large Matt & Cord
. 1. 2


 Wm Maile Paint &ca


Two Rundlets white Lead Ground



2.2.17      17 



2.2.19      15 1/2



5.1. 8    1. 4 1/2



1. . 4 1/2



Nt 5.0. 3 1/2 @34/ prCt
8.11. 1


Two Rundlets with two Iron whoops to ea. @4/
. 8.  


One Rundlet Spanish brown ground
. 2. 6


1.1.20 1/2



   .11 1/2



Nt 1.1. 9  @30/ prCt
1.19.11


One Jarr
. 8. 6


19 Gallons 3 Quarts Lamp Oyl @2/6
2. 9. 4


Richd Clay—Pickles


 3 bottles French Olives 15/ 1 ditto Girkens 5/
1. 0. 0


 1 Ditto Walnuts 3/ 2 ditto Capers 8/
.11.  



 2 ditto Anchovies 15/ 2 ditto fine Oyl 10/
1. 5.  


 1 ditto India Mangoes 8/ 12 pottle Sqrs. Case & Lk 16/
1. 4.  


Edd Neale—Seeds


 2 Bushels Tares @4/ 8s. od. 1 Bushl com: Rey grass 3/
.11.  


 1.0.21 Hop clover @20/ 1.3.9 a bag 1/ in 2 Casks 4/6
1. 9. 3


P. Wolfe


Trunk
.11. 6


 E. Hippisley Linnen


1 piece Cotton holland qty 31½ yds @2/2
3. 8. 3


 Wm James Stuff.


15 yds blossom & yellow changeable paris Luster 3/
2. 5.  


 J. Disbury Shoes &ca


1 pair dble Ch[annele]d Hussar Boots s[ewe]d lea[the]rs
1.10.  


1 pair neat Boots wh sd Tops & Lrs
1. 8.  


2 pr wd. heel Shoes & 1 pr Pumps
1. 5. 6


1 pr dble Chand Pumps
.10. 6


1 pr leathr heeled Shoes & 1 pr Pumps
.16.  


2 pr Boot Garters
. 8.  


4 pr Servants Shoes
1. 0. 0


J. Payne—Plate


1 pair of neat Silver Spurrs
1. 7. 6


Steane & Mander


3 pieces garnet 6d. purld Taffety @7/
1. 1.  


Weight of Silk o lb. 4 oz.



 Peter Berg Stays


1 pair Stays of Jeans
1.15.  


 F. Montague Millinary


2 handsome blon[d] Lace & Garland Stomachers
1.16.  


P. Bell


1 pair of Dice as a present



J. Etherington—Apothecary


 12 oz. Diascordium 3/ 12 Oz. Venice Treacle 5/
. 8.  


 9 oz. Spirits hartshorne 3/ 12 oz. Salvolatili 6/
. 9.  


 10 oz. Spts Lavender 3/4 4 oz. Liquid Laudm 2/8
. 6.  


 1 Qt Spirit of wine 3/6 1 Qt do Camphorated 4/6
. 8.  


 4 oz. Camphire 2/ 8 oz. crude opium 9/
.11.  


2 lb. Jesuits Bark powdered
1. 4.  


1 lb. 2 Oz. Ointment of Marshmallows
. 1.10


4 Oz. Volatile Salt Sal Armoniac
. 3. 4


Bottles, Potts, & Boxes
. 4.  


P. Wolfe


1–2 foot 6 Portmanteau Trunk &ca
.15.  



P. Bell


4 pair of fine large Blankets
5. 8.  


 Fonblanque &ca Wine


4 Gallons Rhenish Wine @6/8
1. 6. 8


Pint Bottles
. 6. 8


Hamper
. 1.  


3 Gallons Canary Wine @10/
1.10.  


pint Bottles
. 5.  


Hamper
. 1.  


Crowley & Co.—Iron


2 pair of Sheep Shears
. 2. 4


1 Steel x cut Saw
.15. 6


50 yds leading line
. 1.  


Canvas board and Cord
. 2. 6


12 Iron Potts W. 3 C 2 Q. 16 lb. @16/
2.18. 3


[total]
332.13. 5   


Entry out Searchrs Fees & Shipg Chas: 4.18. 0



Freight primage & Bills of Loadg 10. 8.
15. 6.  


Premium on 380 Insur’d at 5 Gs. prCt & p[olic]y
20. 3. 6



368. 2.11   


Coms. @2½ prCt
9. 4. 1



[£]377. 7.     


Errors Excepted pr Robt Cary & Co.
